DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record most related to the claimed invention includes Jager 2007/0132467 and Thacker et al. US 2006/0109015.  As argued by the Applicant in the response filed 04 January 2021 the prior art of record does not teach the structural relationship between the probe interface board, the membrane, and photonic test assembly.

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a probe structured for electrical and photonics testing of a photonic integrated circuit (PIC) die, the probe comprising:
the membrane being configured for mechanical and electrical coupling to a probe interface board (PIB) including electrical contact pads on the first surface arranged to engage corresponding electrical contact pads on the PIB to establish electrical communication when engaged such that the PIB electrical contact pads on the PIB support the membrane;

a photonic receiver housed within the probe body and with which the photonic test assembly is configured to detect a photonic output signal from the photonic I/O element, in combination with all other elements of claim 1.

Claims 2-8 are also allowed as they further limit claim 1.

Regarding claim 9, the prior art of record taken alone or in combination fails to teach a test assembly for a photonic integrated circuit (PIC) die, the probe assembly comprising:
a photonic emitter disposed on the second surface of the membrane, housed within the probe body, and
a photonic receiver disposed on the second surface of the membrane, housed within the probe body, and
a probe interface board (PIB) electrically coupled to the membrane through a set of electrical contact pads, wherein the PIB selectively applies a test signal to the probe to deliver power to each of the set of probe tips, the photonic emitter, and the photonic receiver, wherein the electrical contact pads of the PIB are arranged to engage corresponding electrical contact pads formed on the first surface of the membrane such that the electrical contact pads of the PIB are arranged to support the membrane in in combination with all other elements of claim 9.

Claims 10-14 are also allowed as they further limit claim 9.

Regarding claim 16, the prior art of record taken alone or in combination fails to teach a method for testing a photonic integrated circuit (PIC) die, the method comprising:
a set of electrical contact pads on the first surface of the membrane for electrically coupling the membrane to a corresponding set of electrical contact pads on the probe interface board (PIB) the electrical contacts of the PIB thereby mechanically supporting the membrane when the electrical contact pads of the membrane engage the electrical contact pads of the PIB,
a photonic emitter disposed on the second surface of the membrane, housed within the probe body, and
a photonic receiver disposed on the second surface of the membrane, in combination with all other elements of claim 16.

Claims 17-20 are also allowed as they further limit claim 16.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868